Case 7:20-cv-00768-GEC Document 1-1 Filed 12/23/20 Pagelof5 Pageid#: 4

@.cT Corporation

TO: Roland Lowell
Western Express, Inc.

Service of Process
Transmittal
12/10/2020

CT Log Number 538722077

2520 GRASSLAND SHRS
GALLATIN, TN 37066-5806
RE: Process Served in Virginia
FOR: WESTERN EXPRESS, INC. (Domestic State: TN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

ee ame WILLIAMS, Pltf. vs. MICHAEL ALLEN CRADDOCK and WESTERN EXPRESS,
NC., Dfts.

None Specified
Case # 197CL2000183500

Personal Injury - Vehicle Collision

National Registered Agents, Inc., Glen Allen, VA

By Process Server on 12/10/2020 at 09:33

Virginia

None Specified

None Specified

SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780111848086
Image SOP

Email Notification, Roland Lowell rlowell@westernexp.com

National Registered Agents, Inc.
4701 Cox Road

Suite 285

Glen Allen, VA 23060

866-539-8692
CorporationTeam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other inormation contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1 / SB
Case 7:20-cv-00768-GEC Document 1-1 Filed 12/23/20 Page 2 of 5. Pageid#: 5

ae ‘ee
ve ?

| COMMONWEALTH OF VIRGINIA
" fi Zoi a

     

WYTHE CIRCUIT COURT
Civil Division

225 §. FOURTH STREET

WYTHEVILLE VA 24382

Summons

To: WESTERN EXPRESS, INC Case No. 197CL20001835-00
NATIONAL REGISTERED. AGENT
4701 COX ROAD, STE. 301
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office

of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
_ Done in the name of the-Commonwealth of Virginia on,Monday, December 07, 2020

Clerk of Court: JEREMIAH E MUSSER

by

4
“eS , )
Instructions:

 

Hearing Official:

Attorney's name: SYKES; BENJAMIN J
Case 7:20-cv-00768-GEC Document 1-1 Filed 12/23/20 Page 30f5 Pageid#: 6

VIRGINIA:

IN THE CIRCUIT COURT FOR THE COUNTY OF WYTHE
EMILY LYNN WILLIAMS

Plaintiff,

Vv. Case No: CL

MICHAEL ALLEN CRADDOCK
Serve: Secretary of the Commonwealth

VALIDATE CASE PAPERS
RCPT : 20000010508
DATE : 12/07/2020 TIME: 10:20
CASE : 197CL20001835-00
ACCT : WILLIAMS: EMILY LYNN
AMT. + $380.00

and

WESTERN EXPRESS, INC.

Serve: National Registered Agents, Inc.
4701 Cox Road, Ste. 301
Glen Allen, VA 23060

ee ee

Defendants.

COMPLAINT

NOW COMES the plaintiff, Emily Lynn Williams, and moves for judgment against
the defendants, Michael Allen Craddock and Western Express, Inc., jointly and severally,
on the grounds and in the amount set forth below:

1. At all times pertaining hereto, clefendant, Western Express, Inc., is a
Tennessee corporation with its principal place of business in Nashville, Tennessee.

2. At all pertinent times herein, defendant Michael Alten Craddock, was the
agent and employee of, and was acting as the agent and employee of the defendant,

</> Western Express, Inc.
Skolrood .

haw firm
Colonnade Corporate Center 3: At all pertinent times herein, defendant Michael Allen Craddock, was the
2965 Colonnade Drive, SW
Suite 225
Roanoke, Virginia 24018 driver of the Tractor Trailer owned by defendant, Western Express, Inc.
Phone 540-989-0500
Fax 540-989-1888

4. On or about the 24th day of January, 2019, the plaintiff Emily Lynn

Williams, was operating a Kia Forte vehicle on Route 610 in a northerly direction, at or

 

 
Cas@q, 7:20-cv-00768-GEC Document 1-1 Filed 12/23/20 Page 4of5 Pageid#: 7
wwe: ° '

near the intersection with the ramp to I-77, in the County of Wythe, in the Commonwealth
of Virginia.

3; At that time and place, the defendant Michael Allen Craddock was
operating a 2019 International Tractor Trailer, also traveling in a northerly direction on
Route 610, at or near the intersection with the rarap to I-77, but in the left turn only lane
designated solely for turning left onto ce ramp to I-77, in the County of Wythe, in the
Commonwealth of Virginia.

6. At that time and place, it was the duty of the defendant Michael Allen
Craddock to operate the vehicle he was driving with reasonable care and with due regard
for others using the road, including the plaintiff, Emily Lynn Williams.

4s Notwithstanding said duties, Michael Allen Craddock carelessly, recklessly, |
and negligently operated the vehicle he was driving so that it drove straight into the
northbound lane of 610 from the left turn lane designated solely for turning left onto the
ramp to I-77, and struck the side of plaintiff Emily Lynn Williams’s vehicle, with great
free and violence, pushing her vehicle down the roadway. Michael Allen Craddock was
negligent, including he:

(a) failed to keep a proper lookout,

(b) failed to maintain proper control of his vehicle;

(c) failed to pay full time and attention;

</>

Skolrood (d) drove straight on using a lane designated for left turn only,
fowe firn
Bele pies a (€) operated his vehicle at a speed unsefe for the conditions there apparent,

Suite 225
Roanoke, Virginia 24018
Phone 540-989-0500 (f) made an unsafe lane change;
Fax 540-989-1888

(g) drove from the left turn lane designated solely for turning onto I-77 into the
northerly lane of Route 610 that was already occupied by the plaintiff's

 

 
Case

oy mts

ak

</>
Skolroo

flaw fiens
Colonnade Corporate Center
2965 Colonnade Drive, SW
Suite 225
Roanoke, Virginia 24018
Phone 540-989-0500
Fax 540-989-1888

 

(:20-cv-00768-GEC Document 1-1 Filed 12/23/20 Page 5of5 Pageid#: 8

vehicle causing a collision with the plaintiff's vehicle and pushing it down
the roadway.
8. As a direct and proximate result thereof, plaintiff, Emily Lynn Williams,

sustained damages, including but not limited to serious and permanent injuries; has
suffered and will continue to suffer great pain of body and mind; has sustained a loss of
income and a loss of earning capacity; has sustained permanent disability; has incurred and
will incur in the future, hospital, doctors' and related bills in an effort to be cured of said
injuries.

9. Defendant, Western Express, Inc., is vicariously liable for the negligence
and resulting damages caused by its agent and/or employee, defendant, Michael Allen
Craddock. |

WHEREFORE, the plaintiff, Emily Lynn Williams, demands judgment against the
defendants, Michael Allen Craddock, and Western Express, Inc., jointly and severally, in
the sum of ONE MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS

($1,750,000.00) plus interest and costs assessed as of the day of the accident referenced

herein.
“TRIAL BY JURY IS DEMANDED.

EMILY LYNN WILLIAMS

By: RA

of Counsel
Benjamin J. Sykes, Esq., VSB#79127

SKOLROOD LAW FIRM PC

2965 Colonnade Drive, S.W., Ste. 225

Roanoke, VA 24018

Telephone (540) 989-0500

Facsimile (540) 989-1888

Email: bsykes@skolrood.com

Counsel for Plaintiff

 
